FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CECILIA L. BARNES,                         No. 05-36189
               Plaintiff-Appellant,            D.C. No.

YAHOO, INC.,
               v.
                                         CV-05-00926-ALA
                                          District of Oregon,
              Defendant-Appellee.               Eugene

                                              ORDER

                 Filed September 28, 2009

   Before: Diarmuid F. O’Scannlain, Susan P. Graber and
           Consuelo M. Callahan, Circuit Judges.


                          ORDER

  The amended opinion filed on June 22, 2009, is further
amended as follows:

   At page 7430 of the slip opinion, line 11 of the first full
paragraph, insert the word <shield> following the word
<liability>.




                            13929
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.